DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 01/04/2022, amended claims filled on 01/04/2022, Terminal Disclaimer review decision-Approved on 01/05/2022 and closet prior art of record Ashley (US20090132163A1).
	Ashley discloses allowing a user to enter a waypoint that is defined by a geographical coordinate and a radius, where the geographical coordinate is represented by a latitude value, a longitude value and an elevation value, and the radius is represented by a distance magnitude. The waypoint is loaded on a transponder that is attached to a movable entity. The movable entity is regulated by monitoring, controlling and visualizing movement and non-movement of the movable entity e.g. vehicle.
In regards to claim 1, Ashley either individually or in combination with other prior art fails to teach or render obvious generate a remote support interface including a first map display and a first state display, the first map display including a representation of a geographical area and map indicators representing vehicles within the geographical area, the first state display including a representation of sections that correspond to remote support queues and state indicators representing the vehicles; arrange the state indicators in the sections of the first state display based on a level of urgency corresponding to the state indicators and an assignment of each state indicator to one of the remote 
In regards to claim 17, Ashley either individually or in combination with other prior art fails to teach or render obvious generating a remote support interface including a first map display and a first state display, the first map display including a representation of a geographical area and map indicators representing vehicles within the geographical area, the first state display including a representation of sections that correspond to remote support queues and state indicators representing the vehicles; arranging the state indicators in the sections of the first state display based on a level of urgency corresponding to the state indicators and an assignment of each state indicator to one of the remote support queues; and assigning a vehicle from a first remote support queue to a second remote support queue by moving a respective state indicator from a first section representing the first remote support queue to a second section representing the second remote support queue.
In regards to claim 20, Ashley either individually or in combination with other prior art fails to teach or render obvious generate a remote support interface including a first map display and a first state display, the first map display including a representation of a geographical area and map indicators representing vehicles within the geographical area, the first state display including a representation of sections that correspond to remote support queues and state indicators representing the vehicles; arrange the state indicators in the sections of the first state display based on a level of urgency corresponding to the state indicators and an assignment of each state indicator to one of the remote support queues; and assign a vehicle from a first remote support queue to a second remote support queue by moving a respective state indicator from a first section representing the first remote support queue to a second section representing the second remote support queue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.